Case 3:21-cr-00016-MMH-JBT Document 3 Filed 02/24/21 Page 1 of 2 PagelD 36

FILED IN OPEN COURT

UNITED STATES DISTRICT COURT of . ly. LOL
MIDDLE DISTRICT OF FLORIDA

CL
JACKSONVILLE DIVISION ERK, U.S. DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE, F
UNITED STATES OF AMERICA LORIDA

v. CASE NO. 3:21-cr-!lo- MMH -JBT

JEFFREY ALAN SIEGMEISTER
MARION MICHAEL O’STEEN

ORDER

The Motion to Seal Indictment and Related Documents filed by the United
States is hereby GRANTED, and the Clerk of Court is so directed.

The Clerk is further directed to seal the Indictment in this cause except when
necessary to provide certified copies of the Indictment to the United States Attomey's
Office;

It is further ordered that upon verbal request from the United States Attorney's
Office that the United States Marshals Service is to release a certified copy of the
arrest warrant to the case agent or other appropriate law enforcement and/or to the
United States Attorney's Office without further order of the Court. It is further
ordered that the United States Marshals Service or other appropriate law
enforcement agency may enter the arrest warrant into the National Crime
Information Center (NCIC) database or other appropriate law enforcement database
without further order of the Court.

It is further ordered that the United States may disclose the existence of the

Indictment in any search and seizure warrants to be executed in conjunction with the
Case 3:21-cr-00016-MMH-JBT Document 3 Filed 02/24/21 Page 2 of 2 PagelD 37

arrest of the defendant(s).

The Clerk is further ordered to unseal all documents relating to the Indictment
without any further Order of the Court when any named defendant is taken into
custody.

DONE AND ORDERED at Jacksonville, Florida, this 24% aay of

February, 2021.

M Ef’. RICHARDSON
United States Magistrate Judge
